DETAILED ACTION
1.	 Claims 1, 3-7, 9-14, 16-20, and 22-29 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.

Response to Amendment
4.	In the amendment filed on 09/26/2022, claims 1, 4-5, 7, 9-11, 13-14, 16-18, 20, 23-24, 26-27, and 29 have been amended. Claims 2, 8, 15, and 21 have been kept cancelled. Claims 3, 6, 12, 22, and 25 have been kept original. Claim 28 have been previously presented. The currently pending claims considered below are Claims 1, 3-7, 9-14, 19, and 22-29.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1, 4-7, 10-14, 17-20, and 23-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Li et al. (US 20190354689 A1) in view of Grover et al. (US 20040268309 A1) in further view of Hutchison (US 20160291942 A1).
As per claim 1, Li teaches a computing device comprising (Li, par. [0137], desktop computers): 
a storage device to store a plurality of graphs associated with computer codes (Li, par. [0139], storage devices for storing data. Further, figs. 5A-B, par. [0069], a first and second graphs where the first and second graphs is inherent to have data associate with computer code that built the graphs storage on the storage devices. The first and second graphs is the plurality of graphs associated with computer codes. Furthermore, par. [0044], “graphs associated with a binary function having different source code” where the different source code are interpreted as the computer codes); 
a graphics processor (Li, par. [0138], graphics processing unit (GPU) hereinafter interpreted as the graphics processor); 
a host processor (Li, par. [0138], central processing unit hereinafter interpreted as the host processor); and 
a memory including a set of instructions, which when executed by one or more of the graphics processor or the host processor, cause the computing device to (Li, par. [0046], a memory storing a database comprising a plurality of records, each record of the plurality of records being associated with a respective graph. Further, par. [0140], computer readable media suitable for storing computer program instructions and data include all forms of non-volatile memory): 
identify a query code (Li, par. [0117], determine a query piece of code. Where the determine is equivalent to identify);
generate a candidate vector based on a candidate graph (Li, fig. 1:101, and 1:103, par. [0069], “generate a vector representation 103 of the first graph” where the vector representation 103 is the candidate vector and is being generated based on the first graph. The first graph is interpreted as the candidate graph), 
wherein the candidate graph is to be associated with a candidate code of the computer codes (Li, par. [0044], [0121], “graphs associated with a binary function having the same source code” Where the same source code is a candidate code of the computer codes); 
generate a query vector based on the query graph (Li, par. [0046]-[0047], “generate a vector representation of the query graph using the one or more neural networks;” Where the vector representation of the query graph is the query vector based on the query graph); and 
determine a similarity measurement between the query vector and the candidate vector (Li, par. [0085], “A similarity score 106 for any two graphs may be determined based upon a comparison of the vector representations of the two respective graphs.  For example, the comparison may be based upon any vector space metric such as a Euclidean distance, cosine similarity or Hamming distance.” Where the vector representations of the two respective graphs are the query vector and the candidate vector which is teach above, see par. [0056]).
However, it is noted that the prior art of Li does not explicitly teach “translate the query code from a source language into an intermediate representation that is a hardware agnostic representation of the query code, wherein the source language is a high-level software code; generate code expressions from the intermediate representation;”
On the other hand, in the same field of endeavor, Grover teaches translate the query code from a source language into an intermediate representation that is a hardware agnostic representation of the query code, wherein the source language is a high-level software code (Grover, fig. 9, par. [0256], “a system 900 for implementing uniform exception handling in an IR 930 for multiple source languages (905-908) by the compiler back end 940. As shown in FIG. 9, the system 900 includes an intermediate language (IL) representation 910-913 for each of the multiple source code representations 905-908 which is parsed or read by an IL reader 920 which translates the multiple IL representations 910-913 to a single IR 930. The IL representation is a higher-level intermediate representation than the IR 930 and may be expressed in any number of well known intermediate languages such as CIL (Microsoft CLR) (for C#, Visual Basic, JScript, C, and FORTRAN) and C++ IL (for C++).” Where the compiler back end is inherited to translate the query code from the multiple source languages into the intermediate language. Further, fig. 4, par. [0060]-[0061], “target agnostic modules” Where the target agnostic modules is interpreted as  hardware agnostic representation of the query code); 
generate code expressions from the intermediate representation (Grover, figs. 9-10A, par. [0257], “Then at 1030, the reader 920 (which can also be thought of as a virtual machine) generates a single uniform IR of the exception handling constructs identified previously at 1020.” Where the single uniform IR of the exception handling constructs identified previously at 1020 is interpreted as the generate code expressions from the intermediate representation); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Grover that teaches software development architecture constructing a wide range of software development tools into Li that teaches a neural network system. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to increase demand for software reliability, security, and high performance (Grover par. [0003]). 
However, it is noted that the combination of the prior arts of Li, and Grover do not explicitly teach “generate a query graph based on the code expressions, wherein the query graph is to represent dependencies between the code expressions so that nodes of the query graph represent the code expressions, and edges of the query graph represent the dependencies between the nodes wherein the nodes further represent one or more of variables of the code expressions, functions of the code expressions or operations of the code expressions;”
On the other hand, in the same field of endeavor, Hutchison teaches generate a query graph based on the code expressions (Hutchison, figs, 6-7, par. [0076]-[0079], “a DDG generator 730 configured to generate (730P) a data dependency graph (DDG) (700) having structure.” Wherein the data dependency graph is interpreted as the query graph based on the code expressions. Further, par. [0085], “a DDG node or work unit can include collections of values, database query result sets, …”), 
wherein the query graph is to represent dependencies between the code expressions (Hutchison, figs, 6-7, par. [0076]-[0079], “The DDG generator 730 may comprise an arc generator 740 connecting a first node to a second node whenever the expression in the second node is a function of, or accepts as input, the value or collection of values computed by the first node.” Where connecting a first node to a second node whenever the expression in the second node is a function of, or accepts as input, the value or collection of values computed by the first node is interpreted as the query graph is to represent dependencies between the code expressions, see also fig. 8, par. [0081])
so that nodes of the query graph represent the code expressions (Hutchison, figs, 6-8, par. [0082]-[0083], “DDG by creating a graph structure in memory consisting of nodes corresponding to expressions”), and 
edges of the query graph represent the dependencies between the nodes (Hutchison, figs, 6-8, par. [0082]-[0083], “a DDG … edges corresponding to dependencies between the nodes. A dependency between two nodes indicates that the expression, statement or line represented by a first node must be computed before the expression, statement or line represented by a second node.”),  
wherein the nodes further represent one or more of variables of the code expressions, functions of the code expressions or operations of the code expressions (Hutchison, figs, 6-8, par. [0079]-[0083], “The DDG generator 730 may comprise an arc generator 740 connecting a first node to a second node whenever the expression in the second node is a function of, or accepts as input, the value or collection of values computed by the first node. The DDG generator 730 may comprise a node generator 741 for generating the nodes.” Wherein the expression in the second node is a function is interpreted as the wherein the nodes further represent one or more of variables of the code expressions, functions of the code expressions or operations of the code expressions); 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hutchison that teaches a system for parallel programming that may be implemented as a language into the combination of Li that teaches a neural network system, and Grover that teaches software development architecture constructing a wide range of software development tools. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to produce optimized parallel code while preventing race conditions and deadlocks (Hutchison par. [0004]). 

As per claim 4, Li teaches wherein the similarity measurement is a first similarity score (Li, fig. 6, par. [0042], “generate a cross-graph matching vector based upon a similarity between a particular node of the input graph and one or more nodes of a second input graph.” Wherein the similarity between a particular node of the input graph and one or more nodes of a second input graph is interpreted as the first similarity score of the similarity measurement),
 wherein the instructions, when executed, cause the computing device to: identify a plurality of graphs that each correspond to a different candidate code (Li, fig. 1, par. [0047], candidate graphs pair in the set of candidate graphs using the one or more neural networks. Where the pair of input graphs are the plurality of graphs. Each of the graph is inherent to correspond a different candidate code. Once the graphs are being built in a computer neural networks); 
generate a plurality of candidate vectors for the plurality of graphs (Li, fig. 1, par. [0047], “a pair of input graphs to generate a vector representation of each input graph of the pair of input graphs, the vector representation of each input graph being based upon both input graphs of the pair of graphs;” Where each graph has it vector representation. The vector representations of the graph is the plurality of candidate vectors for the plurality of graphs); 
generate a plurality of similarity scores between the plurality of candidate vectors and the query vector (Li, fig. 1, par. [0047], determined similarity scores for each query graph and candidate graph pair. Where the determined is generating a similarity scores for each query and the candidate graph pair. The candidate graph pair is the plurality of candidate vectors); and 
identify a final graph from the plurality of graphs based on the plurality of similarity scores and the first similarity score (Li, fig. 1, par. [0023], a final graph level comparison performed, enabling a more comprehensive comparison between graphs. Where the final graph level is being identify based on similarity between a particular node of the input graph and one or more nodes of a second input graph. Where the particular node of the input graph and one or more nodes of a second input graph are pair of graphs inputted to be analyzed. First similarity score is inherent to be part of the plurality of similarity scores).

As per claim 5, Li teaches wherein the instructions, when executed, cause the computing device to: generate a reward based on the final graph and a number of the plurality of graphs (Li, par. [0044], [0121], “a similarity metric such that control flow graphs associated with a binary function having the same source code have higher similarity than control flow graphs associated with a binary function having different source code.” Where the binary function is interpreted as the reward based on the final graph and a number of the plurality of graphs).

As per claim 6, Li teaches wherein: the query code is to correspond to a search query by a first user (Li, fig. 1:111, par. [0038], “parse a query 115 from a user 111 as a graph syntax” where the user is the first user and the query is a search query); 
the query graph is to represent semantics and structure of the query code (Li, fig. 2, par. [0049], “The query parser 202 parses the query (q) from the graph language query 110 to decompose the query (q) into discrete, semantic elements (e.g., an array of discrete semantic elements).” Where the sematic elements is interpreted as as elements that the query graph is to represent semantics and structure of the query code); 
the candidate code is to be associated with a second user (Li, fig. 2, par. [0038], [0047], a plurality of queries simultaneously received from multiple users. Where the multiple users includes the second user. The queries is interpreted to be associate with the candidate code); 
the candidate graph is to represent semantics and structure of the candidate code (Li, par. [0130], “a graph may represent a visual scene and may capture semantic relationships between objects/parts of objects” Where the graph is interpreted as the candidate graph is to represent semantics and structure of the candidate code); 
the query vector is to be a first sparse binary feature vector (Li, par. [0038], [0084], “vector representation may be binary but is not limited to having values of either zero or one and may, for example, have a value of +1 or -1” Where the vector representation is interpreted to be a first sparse binary feature vector); 
the candidate vector is to be a second sparse binary feature vector (Li, par. [0038], [0084], “The vector representation of a graph may be a vector of real-values or may be a vector of binary values.  It will be appreciated that where the vector is binary valued, the binary values may be two values other than 0 and 1, and may, for example, be -1 and 1.” Where vector of binary values is the second sparse binary feature vector); and 
the similarity measurement is to represent a level of similarity between the query code and the candidate code (Li, par. [0044], [0121], “a binary function having the same source code have higher similarity than control flow graphs associated with a binary function having different source code.” Where the different source code is interpreted to includes the query code and the candidate code, and the higher similarity is a similarity between them).

As per claim 7, Li teaches a semiconductor apparatus comprising (Li, par. [0133], data processing apparatus, where the data processing apparatus is interpreted as the semiconductor apparatus): 
one or more substrates; and logic coupled to the one or more substrates (Li, par. [0134], computer software or firmware, where the computer software or firmware is interpreted as the logic coupled to the one or more substrates), 
wherein the logic is implemented in one or more of configurable logic or fixed-functionality logic hardware, the logic coupled to the one or more substrates to (Li, par. [0134], computer software or firmware contain instructions that are implemented on a tangible non transitory program carrier for execution, where the computer software or firmware are comprised with logic computational instructions): 
identify a query code (Li, par. [0117], determine a query piece of code. Where the determine is equivalent to identify);
generate a candidate vector based on a candidate graph (Li, fig. 1:101, and 1:103, par. [0069], “generate a vector representation 103 of the first graph” where the vector representation 103 is the candidate vector and is being generated based on the first graph. The first graph is interpreted as the candidate graph), 
wherein the candidate graph is to be associated with a candidate code (Li, par. [0044], [0121], “graphs associated with a binary function having the same source code” Where the same source code is a candidate code of the computer codes); 
generate a query vector based on the query graph (Li, par. [0046]-[0047], “generate a vector representation of the query graph using the one or more neural networks;” Where the vector representation of the query graph is the query vector based on the query graph); and 
determine a similarity measurement between the query vector and the candidate vector (Li, par. [0085], “A similarity score 106 for any two graphs may be determined based upon a comparison of the vector representations of the two respective graphs.  For example, the comparison may be based upon any vector space metric such as a Euclidean distance, cosine similarity or Hamming distance.” Where the vector representations of the two respective graphs are the query vector and the candidate vector which is teach above, see par. [0056]).
However, it is noted that the prior art of Li does not explicitly teach “translate the query code from a source language into an intermediate representation that is a hardware agnostic representation of the query code, wherein the source language is a high-level software code; generate code expressions from the intermediate representation;”
On the other hand, in the same field of endeavor, Grover teaches translate the query code from a source language into an intermediate representation that is a hardware agnostic representation of the query code, wherein the source language is a high-level software code (Grover, fig. 9, par. [0256], “a system 900 for implementing uniform exception handling in an IR 930 for multiple source languages (905-908) by the compiler back end 940. As shown in FIG. 9, the system 900 includes an intermediate language (IL) representation 910-913 for each of the multiple source code representations 905-908 which is parsed or read by an IL reader 920 which translates the multiple IL representations 910-913 to a single IR 930. The IL representation is a higher-level intermediate representation than the IR 930 and may be expressed in any number of well known intermediate languages such as CIL (Microsoft CLR) (for C#, Visual Basic, JScript, C, and FORTRAN) and C++ IL (for C++).” Where the compiler back end is inherited to translate the query code from the multiple source languages into the intermediate language. Further, fig. 4, par. [0060]-[0061], “target agnostic modules” Where the target agnostic modules is interpreted as  hardware agnostic representation of the query code); 
generate code expressions from the intermediate representation (Grover, figs. 9-10A, par. [0257], “Then at 1030, the reader 920 (which can also be thought of as a virtual machine) generates a single uniform IR of the exception handling constructs identified previously at 1020.” Where the single uniform IR of the exception handling constructs identified previously at 1020 is interpreted as the generate code expressions from the intermediate representation); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Grover that teaches software development architecture constructing a wide range of software development tools into Li that teaches a neural network system. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to increase demand for software reliability, security, and high performance (Grover par. [0003]). 
However, it is noted that the combination of the prior arts of Li, and Grover do not explicitly teach “generate a query graph based on the code expressions, wherein the query graph is to represent dependencies between the code expressions so that nodes of the query graph represent the code expressions, and edges of the query graph represent the dependencies between the nodes, wherein the nodes further represent one or more of variables of the code expressions, functions of the code expressions or operations of the code expressions;”
On the other hand, in the same field of endeavor, Hutchison teaches generate a query graph based on the code expressions (Hutchison, figs, 6-7, par. [0076]-[0079], “a DDG generator 730 configured to generate (730P) a data dependency graph (DDG) (700) having structure.” Wherein the data dependency graph is interpreted as the query graph based on the code expressions. Further, par. [0085], “a DDG node or work unit can include collections of values, database query result sets, …”), 
wherein the query graph is to represent dependencies between the code expressions (Hutchison, figs, 6-7, par. [0076]-[0079], “The DDG generator 730 may comprise an arc generator 740 connecting a first node to a second node whenever the expression in the second node is a function of, or accepts as input, the value or collection of values computed by the first node.” Where connecting a first node to a second node whenever the expression in the second node is a function of, or accepts as input, the value or collection of values computed by the first node is interpreted as the query graph is to represent dependencies between the code expressions, see also fig. 8, par. [0081])
so that nodes of the query graph represent the code expressions (Hutchison, figs, 6-8, par. [0082]-[0083], “DDG by creating a graph structure in memory consisting of nodes corresponding to expressions”), and 
edges of the query graph represent the dependencies between the nodes (Hutchison, figs, 6-8, par. [0082]-[0083], “a DDG … edges corresponding to dependencies between the nodes. A dependency between two nodes indicates that the expression, statement or line represented by a first node must be computed before the expression, statement or line represented by a second node.”),  
wherein the nodes further represent one or more of variables of the code expressions, functions of the code expressions or operations of the code expressions (Hutchison, figs, 6-8, par. [0079]-[0083], “The DDG generator 730 may comprise an arc generator 740 connecting a first node to a second node whenever the expression in the second node is a function of, or accepts as input, the value or collection of values computed by the first node. The DDG generator 730 may comprise a node generator 741 for generating the nodes.” Wherein the expression in the second node is a function is interpreted as the wherein the nodes further represent one or more of variables of the code expressions, functions of the code expressions or operations of the code expressions); 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hutchison that teaches a system for parallel programming that may be implemented as a language into the combination of Li that teaches a neural network system, and Grover that teaches software development architecture constructing a wide range of software development tools. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to produce optimized parallel code while preventing race conditions and deadlocks (Hutchison par. [0004]). 

As per claim 10, Li teaches wherein the similarity measurement is a first similarity score (Li, fig. 6, par. [0042], “generate a cross-graph matching vector based upon a similarity between a particular node of the input graph and one or more nodes of a second input graph.” Wherein the similarity between a particular node of the input graph and one or more nodes of a second input graph is interpreted as the first similarity score of the similarity measurement), and
wherein the logic coupled to the one or more substrates is to: identify a plurality of graphs that each correspond to a different candidate code (Li, fig. 1, par. [0047], candidate graphs pair in the set of candidate graphs using the one or more neural networks. Where the pair of input graphs are the plurality of graphs. Each of the graph is inherent to correspond a different candidate code. Once the graphs are being built in a computer neural networks); 
generate a plurality of candidate vectors for the plurality of graphs (Li, fig. 1, par. [0047], “a pair of input graphs to generate a vector representation of each input graph of the pair of input graphs, the vector representation of each input graph being based upon both input graphs of the pair of graphs;” Where each graph has it vector representation. The vector representations of the graph are the plurality of candidate vectors for the plurality of graphs); 
generate a plurality of similarity scores between the plurality of candidate vectors and the query vector (Li, fig. 1, par. [0047], determined similarity scores for each query graph and candidate graph pair. Where the determined is generating a similarity scores for each query and the candidate graph pair. The candidate graph pair is the plurality of candidate vectors); and 
identify a final graph from the plurality of graphs based on the plurality of similarity scores and the first similarity score (Li, fig. 1, par. [0023], a final graph level comparison performed, enabling a more comprehensive comparison between graphs. Where the final graph level is being identify based on similarity between a particular node of the input graph and one or more nodes of a second input graph. Where the particular node of the input graph and one or more nodes of a second input graph are pair of graphs inputted to be analyzed. First similarity score is inherent to be part of the plurality of similarity scores).

As per claim 11, Li teaches wherein the logic is to: generate a reward based on the final graph and a number of the plurality of graphs (Li, par. [0044], [0121], “a similarity metric such that control flow graphs associated with a binary function having the same source code have higher similarity than control flow graphs associated with a binary function having different source code.” Where the binary function is interpreted as the reward based on the final graph and a number of the plurality of graphs).

As per claim 12, Li teaches wherein:AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 5 Serial Number: 16/914,302Dkt: AC9352-USFiling Date: June 27, 2020the query code is to correspond to a search query by a first user (Li, fig. 1:111, par. [0038], “parse a query 115 from a user 111 as a graph syntax” where the user is the first user and the query is a search query); 
the query graph is to represent semantics and structure of the query code (Li, fig. 2, par. [0049], “The query parser 202 parses the query (q) from the graph language query 110 to decompose the query (q) into discrete, semantic elements (e.g., an array of discrete semantic elements).” Where the sematic elements is interpreted as as elements that the query graph is to represent semantics and structure of the query code); 
the candidate code is to be associated with a second user (Li, fig. 2, par. [0038], [0047], a plurality of queries simultaneously received from multiple users. Where the multiple users include the second user. The queries are interpreted to be associate with the candidate code); 
the candidate graph is to represent semantics and structure of the candidate code (Li, par. [0130], “a graph may represent a visual scene and may capture semantic relationships between objects/parts of objects” Where the graph is interpreted as the candidate graph is to represent semantics and structure of the candidate code); 
the query vector is to be a first sparse binary feature vector (Li, par. [0038], [0084], “vector representation may be binary but is not limited to having values of either zero or one and may, for example, have a value of +1 or -1” Where the vector representation is interpreted to be a first sparse binary feature vector); 
the candidate vector is to be a second sparse binary feature vector (Li, par. [0038], [0084], “The vector representation of a graph may be a vector of real-values or may be a vector of binary values.  It will be appreciated that where the vector is binary valued, the binary values may be two values other than 0 and 1, and may, for example, be -1 and 1.” Where vector of binary values is the second sparse binary feature vector); and 
the similarity measurement is to represent a level of similarity between the query code and the candidate code (Li, par. [0044], [0121], “a binary function having the same source code have higher similarity than control flow graphs associated with a binary function having different source code.” Where the different source code is interpreted to includes the query code and the candidate code, and the higher similarity is a similarity between them).

As per claim 13, Li teaches wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates (Li, par. [0128], the nodes represent elements in the circuit such as transistors or logic elements. Where the transistors herein are interpreted to be the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates. Once nodes are positioned in a graph).

As per claim 14, Li teaches at least one non-transitory computer readable storage medium comprising a set of instructions, which when executed by a computing device, cause the computing device to (Li, par. [0134], a machine-readable storage device, a machine-readable storage substrate, a random or serial access memory device. The machine-readable storage device is interpreted at least one computer readable storage medium comprising the set of instructions): 
identify a query code (Li, par. [0117], determine a query piece of code. Where the determine is equivalent to identify);
generate a candidate vector based on a candidate graph (Li, fig. 1:101, and 1:103, par. [0069], “generate a vector representation 103 of the first graph” where the vector representation 103 is the candidate vector and is being generated based on the first graph. The first graph is interpreted as the candidate graph), 
wherein the candidate graph is to be associated with a candidate code (Li, par. [0044], [0121], “graphs associated with a binary function having the same source code” Where the same source code is a candidate code of the computer codes); 
generate a query vector based on the query graph (Li, par. [0046]-[0047], “generate a vector representation of the query graph using the one or more neural networks;” Where the vector representation of the query graph is the query vector based on the query graph); and 
determine a similarity measurement between the query vector and the candidate vector (Li, par. [0085], “A similarity score 106 for any two graphs may be determined based upon a comparison of the vector representations of the two respective graphs.  For example, the comparison may be based upon any vector space metric such as a Euclidean distance, cosine similarity or Hamming distance.” Where the vector representations of the two respective graphs are the query vector and the candidate vector which is teach above, see par. [0056]).
However, it is noted that the prior art of Li does not explicitly teach “translate the query code from a source language into an intermediate representation that is a hardware agnostic representation of the query code, wherein the source language is a high-level software code; generate code expressions from the intermediate representation;”
On the other hand, in the same field of endeavor, Grover teaches translate the query code from a source language into an intermediate representation that is a hardware agnostic representation of the query code, wherein the source language is a high-level software code (Grover, fig. 9, par. [0256], “a system 900 for implementing uniform exception handling in an IR 930 for multiple source languages (905-908) by the compiler back end 940. As shown in FIG. 9, the system 900 includes an intermediate language (IL) representation 910-913 for each of the multiple source code representations 905-908 which is parsed or read by an IL reader 920 which translates the multiple IL representations 910-913 to a single IR 930. The IL representation is a higher-level intermediate representation than the IR 930 and may be expressed in any number of well-known intermediate languages such as CIL (Microsoft CLR) (for C#, Visual Basic, JScript, C, and FORTRAN) and C++ IL (for C++).” Where the compiler back end is inherited to translate the query code from the multiple source languages into the intermediate language. Further, fig. 4, par. [0060]-[0061], “target agnostic modules” Where the target agnostic modules is interpreted as  hardware agnostic representation of the query code); 
generate code expressions from the intermediate representation (Grover, figs. 9-10A, par. [0257], “Then at 1030, the reader 920 (which can also be thought of as a virtual machine) generates a single uniform IR of the exception handling constructs identified previously at 1020.” Where the single uniform IR of the exception handling constructs identified previously at 1020 is interpreted as the generate code expressions from the intermediate representation); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Grover that teaches software development architecture constructing a wide range of software development tools into Li that teaches a neural network system. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to increase demand for software reliability, security, and high performance (Grover par. [0003]). 
However, it is noted that the combination of the prior arts of Li, and Grover do not explicitly teach “generate a query graph based on the code expressions, wherein the query graph is to represent dependencies between the code expressions so that nodes of the query graph represent the code expressions, and edges of the query graph represent the dependencies between the nodes wherein the nodes further represent one or more of variables of the code expressions, functions of the code expressions or operations of the code expressions;”
On the other hand, in the same field of endeavor, Hutchison teaches generate a query graph based on the code expressions (Hutchison, figs, 6-7, par. [0076]-[0079], “a DDG generator 730 configured to generate (730P) a data dependency graph (DDG) (700) having structure.” Wherein the data dependency graph is interpreted as the query graph based on the code expressions. Further, par. [0085], “a DDG node or work unit can include collections of values, database query result sets, …”), 
wherein the query graph is to represent dependencies between the code expressions (Hutchison, figs, 6-7, par. [0076]-[0079], “The DDG generator 730 may comprise an arc generator 740 connecting a first node to a second node whenever the expression in the second node is a function of, or accepts as input, the value or collection of values computed by the first node.” Where connecting a first node to a second node whenever the expression in the second node is a function of, or accepts as input, the value or collection of values computed by the first node is interpreted as the query graph is to represent dependencies between the code expressions, see also fig. 8, par. [0081])
so that nodes of the query graph represent the code expressions (Hutchison, figs, 6-8, par. [0082]-[0083], “DDG by creating a graph structure in memory consisting of nodes corresponding to expressions”), and 
edges of the query graph represent the dependencies between the nodes (Hutchison, figs, 6-8, par. [0082]-[0083], “a DDG … edges corresponding to dependencies between the nodes. A dependency between two nodes indicates that the expression, statement or line represented by a first node must be computed before the expression, statement or line represented by a second node.”),  
wherein the nodes further represent one or more of variables of the code expressions, functions of the code expressions or operations of the code expressions (Hutchison, figs, 6-8, par. [0079]-[0083], “The DDG generator 730 may comprise an arc generator 740 connecting a first node to a second node whenever the expression in the second node is a function of, or accepts as input, the value or collection of values computed by the first node. The DDG generator 730 may comprise a node generator 741 for generating the nodes.” Wherein the expression in the second node is a function is interpreted as the wherein the nodes further represent one or more of variables of the code expressions, functions of the code expressions or operations of the code expressions); 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hutchison that teaches a system for parallel programming that may be implemented as a language into the combination of Li that teaches a neural network system, and Grover that teaches software development architecture constructing a wide range of software development tools. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to produce optimized parallel code while preventing race conditions and deadlocks (Hutchison par. [0004]). 

As per claim 17, Li teaches wherein the similarity measurement is a first similarity score (Li, fig. 6, par. [0042], “generate a cross-graph matching vector based upon a similarity between a particular node of the input graph and one or more nodes of a second input graph.” Wherein the similarity between a particular node of the input graph and one or more nodes of a second input graph is interpreted as the first similarity score of the similarity measurement), and
wherein the instructions, when executed, cause the computing device to: identify a plurality of graphs that each correspond to a different candidate code (Li, fig. 1, par. [0047], candidate graphs pair in the set of candidate graphs using the one or more neural networks. Where the pair of input graphs are the plurality of graphs. Each of the graph is inherent to correspond a different candidate code. Once the graphs are being built in a computer neural networks); 
generate a plurality of candidate vectors for the plurality of graphs (Li, fig. 1, par. [0047], “a pair of input graphs to generate a vector representation of each input graph of the pair of input graphs, the vector representation of each input graph being based upon both input graphs of the pair of graphs;” Where each graph has it vector representation. The vector representations of the graph are the plurality of candidate vectors for the plurality of graphs); 
generate a plurality of similarity scores between the plurality of candidate vectors and the query vector (Li, fig. 1, par. [0047], determined similarity scores for each query graph and candidate graph pair. Where the determined is generating a similarity scores for each query and the candidate graph pair. The candidate graph pair is the plurality of candidate vectors); and 
identify a final graph from the plurality of graphs based on the plurality of similarity scores and the first similarity score (Li, fig. 1, par. [0023], a final graph level comparison performed, enabling a more comprehensive comparison between graphs. Where the final graph level is being identify based on similarity between a particular node of the input graph and one or more nodes of a second input graph. Where the particular node of the input graph and one or more nodes of a second input graph are pair of graphs inputted to be analyzed. First similarity score is inherent to be part of the plurality of similarity scores).

As per claim 18, Li teaches wherein the instructions, when executed, cause the computing device to: generate a reward based on the final graph and a number of the plurality of graphs (Li, par. [0044], [0121], “a similarity metric such that control flow graphs associated with a binary function having the same source code have higher similarity than control flow graphs associated with a binary function having different source code.” Where the binary function is interpreted as the reward based on the final graph and a number of the plurality of graphs).

As per claim 19, Li teaches wherein: the query code is to correspond to a search query by a first user (Li, fig. 1:111, par. [0038], “parse a query 115 from a user 111 as a graph syntax” where the user is the first user and the query is a search query); 
the query graph is to represent semantics and structure of the query code (Li, fig. 2, par. [0049], “The query parser 202 parses the query (q) from the graph language query 110 to decompose the query (q) into discrete, semantic elements (e.g., an array of discrete semantic elements).” Where the sematic elements is interpreted as as elements that the query graph is to represent semantics and structure of the query code); 
the candidate code is to be associated with a second user (Li, fig. 2, par. [0038], [0047], a plurality of queries simultaneously received from multiple users. Where the multiple users includes the second user. The queries is interpreted to be associate with the candidate code); 
the candidate graph is to represent semantics and structure of the candidate code (Li, par. [0130], “a graph may represent a visual scene and may capture semantic relationships between objects/parts of objects” Where the graph is interpreted as the candidate graph is to represent semantics and structure of the candidate code); 
the query vector is to be a first sparse binary feature vector (Li, par. [0038], [0084], “vector representation may be binary but is not limited to having values of either zero or one and may, for example, have a value of +1 or -1” Where the vector representation is interpreted to be a first sparse binary feature vector); 
the candidate vector is to be a second sparse binary feature vector (Li, par. [0038], [0084], “The vector representation of a graph may be a vector of real-values or may be a vector of binary values.  It will be appreciated that where the vector is binary valued, the binary values may be two values other than 0 and 1, and may, for example, be -1 and 1.” Where vector of binary values is the second sparse binary feature vector); and 
the similarity measurement is to represent a level of similarity between the query code and the candidate code (Li, par. [0044], [0121], “a binary function having the same source code have higher similarity than control flow graphs associated with a binary function having different source code.” Where the different source code is interpreted to includes the query code and the candidate code, and the higher similarity is a similarity between them).

As per claim 20, Li teaches a method comprising (Li, Abstract, a method for determining graph similarity):
identifying a query code (Li, par. [0117], determine a query piece of code. Where the determine is equivalent to identify);
generating a candidate vector based on a candidate graph (Li, fig. 1:101, and 1:103, par. [0069], “generate a vector representation 103 of the first graph” where the vector representation 103 is the candidate vector and is being generated based on the first graph. The first graph is interpreted as the candidate graph), 
wherein the candidate graph is associated with a candidate code (Li, par. [0044], [0121], “graphs associated with a binary function having the same source code” Where the same source code is a candidate code of the computer codes); 
generating a query vector based on the query graph (Li, par. [0046]-[0047], “generate a vector representation of the query graph using the one or more neural networks;” Where the vector representation of the query graph is the query vector based on the query graph); and 
determining a similarity measurement between the query vector and the candidate vector (Li, par. [0085], “A similarity score 106 for any two graphs may be determined based upon a comparison of the vector representations of the two respective graphs.  For example, the comparison may be based upon any vector space metric such as a Euclidean distance, cosine similarity or Hamming distance.” Where the vector representations of the two respective graphs are the query vector and the candidate vector which is teach above, see par. [0056]).
However, it is noted that the prior art of Li does not explicitly teach “translating the query code from a source language into an intermediate representation that is a hardware agnostic representation of the query code, wherein the source language is a high- level software code; generating code expressions from the intermediate representation;”
On the other hand, in the same field of endeavor, Grover teaches translating the query code from a source language into an intermediate representation that is a hardware agnostic representation of the query code, wherein the source language is a high- level software code (Grover, fig. 9, par. [0256], “a system 900 for implementing uniform exception handling in an IR 930 for multiple source languages (905-908) by the compiler back end 940. As shown in FIG. 9, the system 900 includes an intermediate language (IL) representation 910-913 for each of the multiple source code representations 905-908 which is parsed or read by an IL reader 920 which translates the multiple IL representations 910-913 to a single IR 930. The IL representation is a higher-level intermediate representation than the IR 930 and may be expressed in any number of well known intermediate languages such as CIL (Microsoft CLR) (for C#, Visual Basic, JScript, C, and FORTRAN) and C++ IL (for C++).” Where the compiler back end is inherited to translate the query code from the multiple source languages into the intermediate language. Further, fig. 4, par. [0060]-[0061], “target agnostic modules” Where the target agnostic modules is interpreted as  hardware agnostic representation of the query code); 
generating code expressions from the intermediate representation (Grover, figs. 9-10A, par. [0257], “Then at 1030, the reader 920 (which can also be thought of as a virtual machine) generates a single uniform IR of the exception handling constructs identified previously at 1020.” Where the single uniform IR of the exception handling constructs identified previously at 1020 is interpreted as the generate code expressions from the intermediate representation); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Grover that teaches software development architecture constructing a wide range of software development tools into Li that teaches a neural network system. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to increase demand for software reliability, security, and high performance (Grover par. [0003]). 
However, it is noted that the combination of the prior arts of Li, and Grover do not explicitly teach “generating a query graph based on the code expressions, wherein the query graph is to represent dependencies between the code expressions so that nodes of the query graph represent the code expressions, and edges of the query graph represent the dependencies between the nodes wherein the nodes further represent one or more of variables of the code expressions, functions of the code expressions or operations of the code expressions;”
On the other hand, in the same field of endeavor, Hutchison teaches generating a query graph based on the code expressions (Hutchison, figs, 6-7, par. [0076]-[0079], “a DDG generator 730 configured to generate (730P) a data dependency graph (DDG) (700) having structure.” Wherein the data dependency graph is interpreted as the query graph based on the code expressions. Further, par. [0085], “a DDG node or work unit can include collections of values, database query result sets, …”), 
wherein the query graph is to represent dependencies between the code expressions (Hutchison, figs, 6-7, par. [0076]-[0079], “The DDG generator 730 may comprise an arc generator 740 connecting a first node to a second node whenever the expression in the second node is a function of, or accepts as input, the value or collection of values computed by the first node.” Where connecting a first node to a second node whenever the expression in the second node is a function of, or accepts as input, the value or collection of values computed by the first node is interpreted as the query graph is to represent dependencies between the code expressions, see also fig. 8, par. [0081])
so that nodes of the query graph represent the code expressions (Hutchison, figs, 6-8, par. [0082]-[0083], “DDG by creating a graph structure in memory consisting of nodes corresponding to expressions”), and 
edges of the query graph represent the dependencies between the nodes (Hutchison, figs, 6-8, par. [0082]-[0083], “a DDG … edges corresponding to dependencies between the nodes. A dependency between two nodes indicates that the expression, statement or line represented by a first node must be computed before the expression, statement or line represented by a second node.”),  
wherein the nodes further represent one or more of variables of the code expressions, functions of the code expressions or operations of the code expressions (Hutchison, figs, 6-8, par. [0079]-[0083], “The DDG generator 730 may comprise an arc generator 740 connecting a first node to a second node whenever the expression in the second node is a function of, or accepts as input, the value or collection of values computed by the first node. The DDG generator 730 may comprise a node generator 741 for generating the nodes.” Wherein the expression in the second node is a function is interpreted as the wherein the nodes further represent one or more of variables of the code expressions, functions of the code expressions or operations of the code expressions); 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hutchison that teaches a system for parallel programming that may be implemented as a language into the combination of Li that teaches a neural network system, and Grover that teaches software development architecture constructing a wide range of software development tools. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to produce optimized parallel code while preventing race conditions and deadlocks (Hutchison par. [0004]). 

As per claim 23, Li teaches wherein the similarity measurement is a first similarity score (Li, fig. 6, par. [0042], “generate a cross-graph matching vector based upon a similarity between a particular node of the input graph and one or more nodes of a second input graph.” Wherein the similarity between a particular node of the input graph and one or more nodes of a second input graph is interpreted as the first similarity score of the similarity measurement), and
the method further comprises: identifying a plurality of graphs that each correspond to a different candidate code (Li, fig. 1, par. [0047], candidate graphs pair in the set of candidate graphs using the one or more neural networks. Where the pair of input graphs are the plurality of graphs. Each of the graph is inherent to correspond a different candidate code. Once the graphs are being built in a computer neural networks); 
generating a plurality of candidate vectors for the plurality of graphs (Li, fig. 1, par. [0047], “a pair of input graphs to generate a vector representation of each input graph of the pair of input graphs, the vector representation of each input graph being based upon both input graphs of the pair of graphs;” Where each graph has it vector representation. The vector representations of the graph are the plurality of candidate vectors for the plurality of graphs); 
generating a plurality of similarity scores between the plurality of candidate vectors and the query vector (Li, fig. 1, par. [0047], determined similarity scores for each query graph and candidate graph pair. Where the determined is generating a similarity scores for each query and the candidate graph pair. The candidate graph pair is the plurality of candidate vectors); and 
identifying a final graph from the plurality of graphs based on the plurality of similarity scores and the first similarity score (Li, fig. 1, par. [0023], a final graph level comparison performed, enabling a more comprehensive comparison between graphs. Where the final graph level is being identify based on similarity between a particular node of the input graph and one or more nodes of a second input graph. Where the particular node of the input graph and one or more nodes of a second input graph are pair of graphs inputted to be analyzed. First similarity score is inherent to be part of the plurality of similarity scores). 

As per claim 24, Li teaches further including: generating a reward based on the final graph and a number of the plurality of graphs (Li, par. [0044], [0121], “a similarity metric such that control flow graphs associated with a binary function having the same source code have higher similarity than control flow graphs associated with a binary function having different source code.” Where the binary function is interpreted as the reward based on the final graph and a number of the plurality of graphs).

As per claim 25, Li teaches wherein: the query code corresponds to a search query by a first user (Li, fig. 1:111, par. [0038], “parse a query 115 from a user 111 as a graph syntax” where the user is the first user and the query is a search query);AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 8 
Serial Number: 16/914,302Dkt: AC9352-USFiling Date: June 27, 2020the query graph represents semantics and structure of the query code (Li, fig. 2, par. [0049], “The query parser 202 parses the query (q) from the graph language query 110 to decompose the query (q) into discrete, semantic elements (e.g., an array of discrete semantic elements).” Where the sematic elements are interpreted as elements that the query graph represent semantics and structure of the query code); 
the candidate code is associated with a second user (Li, fig. 2, par. [0038], [0047], a plurality of queries simultaneously received from multiple users. Where the multiple users include the second user. The queries are interpreted to be associate with the candidate code); 
the candidate graph represents semantics and structure of the candidate code (Li, par. [0130], “a graph may represent a visual scene and may capture semantic relationships between objects/parts of objects” Where the graph is interpreted as the candidate graph represent semantics and structure of the candidate code); 
the query vector is a first sparse binary feature vector (Li, par. [0038], [0084], “vector representation may be binary but is not limited to having values of either zero or one and may, for example, have a value of +1 or -1” Where the vector representation is interpreted to be a first sparse binary feature vector); 
the candidate vector is a second sparse binary feature vector (Li, par. [0038], [0084], “The vector representation of a graph may be a vector of real-values or may be a vector of binary values.  It will be appreciated that where the vector is binary valued, the binary values may be two values other than 0 and 1, and may, for example, be -1 and 1.” Where vector of binary values is the second sparse binary feature vector); and 
the similarity measurement represents a level of similarity between the query code and the candidate code (Li, par. [0044], [0121], “a binary function having the same source code have higher similarity than control flow graphs associated with a binary function having different source code.” Where the different source code is interpreted to includes the query code and the candidate code, and the higher similarity is a similarity between them). 

7.	Claims 3, 9, 16, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Li et al. (US 20190354689 A1) in view of Grover et al. (US 20040268309 A1) in further view of Hutchison (US 20160291942 A1) still in further view of Lin et al. (US 20190114561 A1).

As per claim 3, Li, Grover, and Hutchison teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior art of Li, Grover, and Hutchison do not explicitly teach “wherein the instructions, when executed, cause the computing device to: determine whether to add the candidate graph to a similarity list based on the similarity measurement.”
On the other hand, in the same field of endeavor, Lin teaches wherein the instructions, when executed, cause the computing device to: determine whether to add the candidate graph to a similarity list based on the similarity measurement (Lin, figs. 2-3, par. [0032], [0039]-[0040], “weighted graph 200 may be used to generate weighted similarity list 250.” Where a determination to use or not the weighted graph to the weighted similarity list is being determined).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lin that teaches reinforcement learning system for recommended associations into the combination of Li that teaches a neural network system, Grover that teaches software development architecture constructing a wide range of software development tools, and Hutchison that teaches a system for parallel programming that may be implemented as a language. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to reinforce learning system to operate more quickly (Lin par. [0005]). 

As per claim 9, Li, Grover, and Hutchison teach all the limitations as discussed in claim 7 above. 
However, it is noted that the combination of the prior art of Li, Grover, and Hutchison do not explicitly teach “wherein the hardware logic coupled to the one or more substrates is to: determine whether to add the candidate graph to a similarity list based on the similarity measurement.”
On the other hand, in the same field of endeavor, Lin teaches wherein the hardware logic coupled to the one or more substrates is to: determine whether to add the candidate graph to a similarity list based on the similarity measurement (Lin, figs. 2-3, par. [0032], [0039]-[0040], “weighted graph 200 may be used to generate weighted similarity list 250.” Where a determination to use or not the weighted graph to the weighted similarity list is being determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lin that teaches reinforcement learning system for recommended associations into the combination of Li that teaches a neural network system, Grover that teaches software development architecture constructing a wide range of software development tools, and Hutchison that teaches a system for parallel programming that may be implemented as a language. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to reinforce learning system to operate more quickly (Lin par. [0005]). 

As per claim 16, Li, Grover, and Hutchison teach all the limitations as discussed in claim 14 above. 
However, it is noted that the combination of the prior art of Li, Grover, and Hutchison do not explicitly teach “wherein the instructions, when executed, cause the computing device to: determine whether to add the candidate graph to a similarity list based on the similarity measurement.”
On the other hand, in the same field of endeavor, Lin teaches wherein the instructions, when executed, cause the computing device to: determine whether to add the candidate graph to a similarity list based on the similarity measurement (Lin, figs. 2-3, par. [0032], [0039]-[0040], “weighted graph 200 may be used to generate weighted similarity list 250.” Where a determination to use or not the weighted graph to the weighted similarity list is being determined).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lin that teaches reinforcement learning system for recommended associations into the combination of Li that teaches a neural network system, Grover that teaches software development architecture constructing a wide range of software development tools, and Hutchison that teaches a system for parallel programming that may be implemented as a language. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to reinforce learning system to operate more quickly (Lin par. [0005]). 

As per claim 22, Li, Grover, and Hutchison teach all the limitations as discussed in claim 14 above. 
However, it is noted that the combination of the prior art of Li, Grover, and Hutchison do not explicitly teach “further including: determining whether to add the candidate graph to a similarity list based on the similarity measurement.”
On the other hand, in the same field of endeavor, Lin teaches further including: determining whether to add the candidate graph to a similarity list based on the similarity measurement (Lin, figs. 2-3, par. [0032], [0039]-[0040], “weighted graph 200 may be used to generate weighted similarity list 250.” Where a determination to use or not the weighted graph to the weighted similarity list is being determined). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lin that teaches reinforcement learning system for recommended associations into the combination of Li that teaches a neural network system, Grover that teaches software development architecture constructing a wide range of software development tools, and Hutchison that teaches a system for parallel programming that may be implemented as a language. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to reinforce learning system to operate more quickly (Lin par. [0005]). 

8.	Claims 26-29 are rejected under 35 U.S.C. § 103 as being unpatentable over Li et al. (US 20190354689 A1) in view of Grover et al. (US 20040268309 A1) in further view of Hutchison (US 20160291942 A1) still in further view of Sagal et al. (US 20210382709 A1).

As per claim 26, Li, Grover, and Hutchison teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior art of Li, Grover, and Hutchison do not explicitly teach “wherein the code expressions represent one or more of a code statement or an instruction, wherein the one or more of the code statement or the instruction is to modify a state of the computing device.”
On the other hand, in the same field of endeavor, Sagal teaches wherein the code expressions represent one or more of a code statement or an instruction, wherein the one or more of the code statement or the instruction is to modify a state of the computing device (Sagal, par. [0303], “Software includes processor specific instructions usually expressed as bits of binary data values signifying processor instructions that change the state of the computer from its preceding state.” Where the instructions are modifying the state of the computer from its preceding state. it is noted that Grover, par. [0026], [0031], [0034], “This query invokes a function foo( ) by passing it the result of the expression (&lt;x&gt;&lt;y/&gt;&lt;/x&gt;)//y, which is just the &lt;y/&gt; element.” Where (&lt;x&gt;&lt;y/&gt;&lt;/x&gt;)//y is a code statement or code instruction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sagal that teaches version control system implemented in software and executed by one or more processors that provides for change set integration for diverse types of objects into the combination of Li that teaches a neural network system, Grover that teaches software development architecture constructing a wide range of software development tools, and Hutchison that teaches a system for parallel programming that may be implemented as a language. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to perform automatic updated when changes are made in the live environment (Sagal par. [0006]). 

As per claim 27, Li, Grover, and Hutchison teach all the limitations as discussed in claim 7 above. 
However, it is noted that the combination of the prior art of Li, Grover, and Hutchison do not explicitly teach “wherein the code expressions represent one or more of a code statement or an instruction, and wherein the one or more of the code statement or the instruction is to modify a state of the computing device.”
On the other hand, in the same field of endeavor, Sagal teaches wherein the code expressions represent one or more of a code statement or an instruction, and wherein the one or more of the code statement or the instruction is to modify a state of the computing device (Sagal, par. [0303], “Software includes processor specific instructions usually expressed as bits of binary data values signifying processor instructions that change the state of the computer from its preceding state.” Where the instructions are modifying the state of the computer from its preceding state. it is noted that Grover, par. [0026], [0031], [0034], “This query invokes a function foo( ) by passing it the result of the expression (&lt;x&gt;&lt;y/&gt;&lt;/x&gt;)//y, which is just the &lt;y/&gt; element.” Where (&lt;x&gt;&lt;y/&gt;&lt;/x&gt;)//y is a code statement or code instruction).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sagal that teaches version control system implemented in software and executed by one or more processors that provides for change set integration for diverse types of objects into the combination of Li that teaches a neural network system, Grover that teaches software development architecture constructing a wide range of software development tools, and Hutchison that teaches a system for parallel programming that may be implemented as a language. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to perform automatic updated when changes are made in the live environment (Sagal par. [0006]).

As per claim 28, Li, Grover, and Hutchison teach all the limitations as discussed in claim 14 above. 
However, it is noted that the combination of the prior art of Li, Grover, and Hutchison do not explicitly teach “wherein the code expressions represent one or more of a code statement or an instruction, and wherein the one or more of the code statement or the instruction is to modify a state of the computing device.”
On the other hand, in the same field of endeavor, Sagal teaches wherein the code expressions represent one or more of a code statement or an instruction, and wherein the one or more of the code statement or the instruction is to modify a state of the computing device (Sagal, par. [0303], “Software includes processor specific instructions usually expressed as bits of binary data values signifying processor instructions that change the state of the computer from its preceding state.” Where the instructions are modifying the state of the computer from its preceding state. it is noted that Grover, par. [0026], [0031], [0034], “This query invokes a function foo( ) by passing it the result of the expression (&lt;x&gt;&lt;y/&gt;&lt;/x&gt;)//y, which is just the &lt;y/&gt; element.” Where (&lt;x&gt;&lt;y/&gt;&lt;/x&gt;)//y is a code statement or code instruction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sagal that teaches version control system implemented in software and executed by one or more processors that provides for change set integration for diverse types of objects into the combination of Li that teaches a neural network system, Grover that teaches software development architecture constructing a wide range of software development tools, and Hutchison that teaches a system for parallel programming that may be implemented as a language. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to perform automatic updated when changes are made in the live environment (Sagal par. [0006]).

As per claim 29, Li, Grover, and Hutchison teach all the limitations as discussed in claim 20 above. 
However, it is noted that the combination of the prior art of Li, Grover, and Hutchison do not explicitly teach “wherein the code expressions represent one or more of a code statement or an instruction, and wherein the one or more of the code statement or the instruction modifies a state of the computing device.”
On the other hand, in the same field of endeavor, Sagal teaches wherein the code expressions represent one or more of a code statement or an instruction, and wherein the one or more of the code statement or the instruction modifies a state of the computing device (Sagal, par. [0303], “Software includes processor specific instructions usually expressed as bits of binary data values signifying processor instructions that change the state of the computer from its preceding state.” Where the instructions are modifying the state of the computer from its preceding state. it is noted that Grover, par. [0026], [0031], [0034], “This query invokes a function foo( ) by passing it the result of the expression (&lt;x&gt;&lt;y/&gt;&lt;/x&gt;)//y, which is just the &lt;y/&gt; element.” Where (&lt;x&gt;&lt;y/&gt;&lt;/x&gt;)//y is a code statement or code instruction). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sagal that teaches version control system implemented in software and executed by one or more processors that provides for change set integration for diverse types of objects into the combination of Li that teaches a neural network system, Grover that teaches software development architecture constructing a wide range of software development tools, and Hutchison that teaches a system for parallel programming that may be implemented as a language. Additionally, this improves performance over classical graph theoretical matching algorithms.
The motivation for doing so would be to perform automatic updated when changes are made in the live environment (Sagal par. [0006]).

Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 20200104631 A1), teaches analyzing source code using deep learning, and more particularly to generating vector representations of code capturing semantic similarity.
Makkar (US 10048945 B1), teaches software program development tool, method, and apparatus in a data processing system.
Fanning et al. (US 20140109106 A1), teaches a dependency graph for code that includes code portions such as resources or functions or both.
Zhang et al. (US 20110246968 A1), teaches detecting, analyzing, and/or reporting code clone.
Bestgen et al. (US 20030120682 A1), teaches apparatus and methods for accessing data in a computer database.

Response to Arguments
10.	Applicant’s arguments filed 08/24/2022, with respect to the U.S.C. § 101 software per se rejection for claims 7-19 have been fully considered and are persuasive. It is respectfully noted that the Applicant clarification of the limitations on claims (Applicant arguments, page 11). Further, the amendments made to claims and the Applicant clarification had convinced the Examiner that the 35 U.S.C. § 101 software per se rejection is overcome, and for this reason the 35 U.S.C. § 101 software per se rejection of record is withdrawn.

Applicant's arguments, filed on 08/24/2022 with respect to the rejection of claims 1, 3-7, 9-14, 16-20, and 22-29 under 35 U.S.C. §103 (Applicant’s arguments, pages 11-14), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant argues that the prior arts of  Li et al. (US 20190354689 A1), Grover et al. (US 20040268309 A1), and Brundage et al. (US 20050004892 A1) do not teach “generating a query graph based on the code expressions, wherein the query graph represents dependencies between the code expressions so that nodes of the query graph represent the code expressions, and edges of the query graph represent the dependencies between the nodes, wherein the nodes further represent one or more of variables of the code expressions, functions of the code expressions or operations of the code expressions;” (Applicant arguments, pages 11-14). It is respectfully submitted that the prior arts of Li et al. (US 20190354689 A1), Grover et al. (US 20040268309 A1), and Brundage et al. (US 20050004892 A1) are no longer used to teach this limitation but the newly added prior arts of Grover et al. (US 20040268309 A1) in further view of Hutchison (US 20160291942 A1) teaches these limitations as shown above. Claims 1, 7, 14, and 20 comprises of similar limitations; therefore, the above answer is applied for all independent claims.

It is also noted that the argument generally focuses on the newly added limitations/elements to the claims. The arguments related to the newly added limitations/elements are moot because they were not previously presented.

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Examiner Suggestion
11.	The Examiner suggest to the Applicant to re-write limitation “generating a query graph based on the code expressions, wherein the query graph represents dependencies between the code expressions so that nodes of the query graph represent the code expressions, and edges of the query graph represent the dependencies between the nodes, wherein the nodes further represent one or more of variables of the code expressions, functions of the code expressions or operations of the code expressions;” Accordingly with the MPEP 608.01(m). The limitation is not proper intendent which difficult the interpretation of the claims. Therefore, re-write the limitation accordingly with the MPEP 608.01(m) would help expedite the prosecution of the application and avoid misunderstand of the claims. Claims 1, 7, 14, and 20 comprises of similar limitation; therefore, the above suggestion is applied for all independent claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157